


Exhibit 10.18

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

This Amended and Restated Indemnification Agreement (the “Agreement”), dated as
of December 21, 2005, among HERTZ GENERAL INTEREST LLC, a Delaware limited
liability company (“HGI”), HERTZ VEHICLE FINANCING LLC, a Delaware limited
liability company (“HVF”), HERTZ VEHICLES LLC, a Delaware limited liability
company, HERTZ FUNDING CORP., a Delaware corporation (“HFC”), and THE HERTZ
CORPORATION, a Delaware corporation (“Hertz” and in its capacity as nominee
under the Hertz Nominee Agreement (as defined herein), the “Hertz Nominee”).

 

W I T N E S S E T H:

 

WHEREAS, to assist Hertz in obtaining the most favorable financing terms for its
daily rental fleet of vehicles, Hertz desires to utilize its indirect
wholly-owned subsidiaries HGI, HVF, HFC and Hertz Vehicles LLC to own and
finance its vehicles;

 

WHEREAS, HGI will purchase automobiles and light-duty trucks (the “HGI
Vehicles”) from vehicle manufacturers from time to time, and HVF will purchase
HGI Vehicles from HGI from time to time, in each case pursuant to an amended and
restated participation, purchase and sale agreement (the “Purchase Agreement”);

 

WHEREAS, HVF will receive as a capital contribution from Hertz certain
automobiles and light-duty trucks (the “Initial Hertz Vehicles”) pursuant to a
contribution agreement (the “Hertz Contribution Agreement”) dated the date
hereof;

 

WHEREAS, HVF will purchase certain automobiles and light-duty trucks (the
“Service Vehicles” and, together with the HGI Vehicles and the Initial Hertz
Vehicles, the “Vehicles”) from HFC pursuant to a purchase and sale agreement
(the “HFC Purchase Agreement”) dated the date hereof;

 

WHEREAS, the HGI Vehicles, the Initial Hertz Vehicles and the Service Vehicles
will initially be titled in the name of Hertz Vehicles LLC as nominee
titleholder for HGI and HVF, HFC, as nominee titleholder for HVF, and the Hertz
Nominee, as nominee titleholder for HVF, respectively, in each case pursuant to
a nominee titleholder agreement (collectively, the “Nominee Agreements”);

 

--------------------------------------------------------------------------------


 

WHEREAS, HGI and HVF will lease the Vehicles to Hertz for use in the daily
rental car business of Hertz pursuant to separate lease agreements (the
“Leases”);

 

WHEREAS, HVF will grant a security interest in all of its Vehicles to the
trustee (the “Trustee”) under an indenture (the “Indenture”) for the notes (the
“Notes”) that will be issued by HVF pursuant to its financing program;

 

WHEREAS, HGI, HVF and Hertz Vehicles LLC will not engage in any business
activities other than those related to owning, leasing to Hertz and financing
the Vehicles;

 

WHEREAS, under the Leases and the Related Documents (as defined herein), Hertz
is required to enter into this Agreement with HGI, HVF, HFC, the Hertz Nominee
and Hertz Vehicles LLC;

 

WHEREAS, in connection with certain amendments to the Leases and the Indenture
and certain other Related Documents, the parties hereto wish to amend and
restate in its entirety the Indemnification Agreement dated as of January 10,
2002, in the form of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Definitions.

 

“Indemnified Persons” is defined in Section 2 of this Agreement.

 

“Lessors” means HGI and HVF, in their capacity as the lessors under the Leases.

 

“Manufacturer” means a manufacturer of passenger automobiles and/or light duty
trucks.

 

“Manufacturer Program” means an agreement pursuant to which a Manufacturer
agrees to repurchase the Vehicles or guarantee the auction sale price of the
Vehicles.

 

“Operating Lease Commencement Date” means the date on which the first Vehicle is
leased under the Leases.

 

“Related Documents” means agreements that are entered into in accordance with or
in connection with the Leases, including without limitation the Nominee
Agreements, the Purchase Agreement, the Hertz Contribution Agreement and the HFC
Purchase Agreement.

 

“Servicer” means Hertz, in its capacity as the servicer under the Leases and the
Related Documents.

 

2

--------------------------------------------------------------------------------


 

“Vehicle Operating Lease Expiration Date” will be defined in the Leases.

 

2. Indemnity by Hertz. (a) Hertz agrees to indemnify and hold harmless HGI, HVF,
HFC, the Hertz Nominee, Hertz Vehicles LLC and the Trustee, and their respective
directors, officers, stockholders, agents and employees (collectively, the
“Indemnified Persons”) against any and all claims, demands, losses, damages and
liabilities of whatsoever nature and all costs and expenses relating to or in
any way arising out of, including reasonable costs of investigation and
attorney’s fees and expenses (collectively, “Losses”):

 

(i)  the ordering, delivery, acquisition, title on acquisition, rejection,
installation, possession, titling, retitling, registration, re-registration,
custody by the Servicer of title and registration documents, use, non-use,
misuse, operation, deficiency, defect, transportation, repair, maintenance,
control or disposition of any Vehicle leased under the Leases. The foregoing
shall include, without limitation, any liability (or any alleged liability) of
any Lessor or any other Indemnified Person to any third party arising out of any
of the foregoing, including, without limitation, all reasonable legal fees,
costs and disbursements arising out of such liability (or alleged liability);

 

(ii)  all federal, state, county, municipal, foreign or other fees, taxes and
assessments of whatsoever nature, including but not limited to (A) license,
qualification, registration, franchise, sales, use, gross receipts, ad valorem,
business, property (real or personal), excise, motor vehicle, and occupation
fees and taxes, and penalties and interest thereon, whether assessed, levied
against or payable by any Lessor, any other Indemnified Party or otherwise, with
respect to any Vehicle or the acquisition, purchase, sale, lease, rental, use,
operation, control, ownership or disposition of any Vehicle or measured in any
way by the value thereof or by the business of, investment in, or ownership by
any Lessor or any other Indemnified Party with respect thereto, (B) documentary,
stamp, filing, recording, mortgage or other taxes, if any, which may be payable
by any Lessor or any other Indemnified Person in connection with the execution,
delivery, recording or filing of the Leases or the other Related Documents or
the leasing of any Vehicles under the Leases and any penalties or interest with
respect thereto and (C) federal, state, local and foreign income taxes and
penalties and interest thereon, whether assessed, levied against or payable by
any Lessor or otherwise as a result of its being a member of any group of
corporations including Hertz that files any tax returns on a consolidated or
combined basis, excluding, however, any franchise tax or tax on, based on, with
respect, or measured by, the net income of such Lessor (including federal
alternative minimum tax) other than any taxes or other charges which may be
imposed on such Lessor as a result of any determination by a taxing authority
that such Lessor is not the owner for tax purposes of the Vehicles leased under
the Lease to which it is a party or that such Lease is not a “true lease” for
tax purposes

 

3

--------------------------------------------------------------------------------


 

or that depreciation deductions that would be available to the owner of such
Vehicles are disallowed, or that such Lessor is not entitled to include the full
purchase price for any Vehicle in basis;

 

(iii)  any violation by Hertz of the Leases, of this Agreement or of any Related
Documents to which Hertz is a party or by which it is bound or any laws, rules,
regulations, orders, writs, injunctions, decrees, consents, approvals,
exemptions, authorizations, licenses and withholdings of objections of any
governmental or public body or authority and all other requirements having the
force of law applicable at any time to any Vehicle or any action or transaction
by Hertz with respect thereto or pursuant to the Leases; and

 

(iv)   the Vehicles, whether due to Hertz Vehicles LLC’s, HFC’s or the Hertz
Nominee’s, as applicable, holding legal title to any such Vehicle, Hertz
Vehicles LLC’s, HFC’s or the Hertz Nominee’s, as applicable, appointment as
nominee titleholder of the Vehicles pursuant to the applicable Nominee Agreement
or Hertz Vehicles LLC’s, HFC’s or the Hertz Nominee’s, as applicable,
performance under the applicable Nominee Agreement, including, without
limitation, Losses arising out of or related to Hertz Vehicles LLC’s, HFC’s or
the Hertz Nominee’s, as applicable, grant of a power of attorney to HVF or Hertz
pursuant to the applicable Nominee Agreement.

 

(b)  Hertz agrees to pay all out of pocket costs of the Lessors (including
reasonable fees and out of pocket expenses of counsel for the Lessors) in
connection with the execution, delivery and performance of the Leases, this
Agreement and the other Related Documents;

 

(c)  Hertz agrees to pay all out of pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Lessors or the
Trustee in connection with the administration, enforcement, waiver or amendment
of the Leases, this Agreement and any other Related Documents and all
indemnification obligations of the Lessors under the Related Documents;

 

(d)  Hertz agrees to pay all costs, fees, expenses, damages and liabilities
(including, without limitation, reasonable fees and out of pocket expenses of
counsel) in connection with, or arising out of, any claim made by any third
party against the Lessors for any reason (including, without limitation, in
connection with any audit or investigation conducted by a Manufacturer under its
Manufacturer Program).

 

3. Reimbursement Obligation by Hertz. Hertz shall forthwith upon demand
reimburse each Lessor or the relevant Indemnified Person for any sum or sums
expended with respect to any of the foregoing; provided, however, that, if so
requested by Hertz, such Lessor or Indemnified Party shall submit to Hertz a
statement documenting any such demand for reimbursement or prepayment. To the
extent that Hertz in fact

 

4

--------------------------------------------------------------------------------


 

indemnifies an Indemnified Party under the indemnity provisions of this
Agreement, Hertz shall be subrogated to such Indemnified Party’s rights in the
affected transaction and shall have a right to determine the settlement of
claims therein. The foregoing indemnity as contained in this Agreement shall
survive the expiration or earlier termination of the Leases or any lease of any
Vehicle thereunder.

 

4. Defense of Claims. Each Indemnified Party agrees to notify Hertz of any claim
made against it for which Hertz may be liable pursuant to this Agreement and, if
Hertz requests, to contest or allow Hertz to contest such claim. If any
Operating Lease Event of Default shall have occurred and be continuing, no
contest shall be required, and any contest which has begun shall not be required
to be continued to be pursued, unless arrangements to secure the payment of
Hertz’s obligations pursuant to the Leases and to this Agreement have been made
and such arrangements are reasonably satisfactory to the Indemnified Parties.
Hertz may settle any such claim with the related Indemnified Party’s consent,
which consent shall not be unreasonably withheld. Hertz will inform the
Indemnified Person of any such claim and of the defense thereof and will provide
copies of material documents relating to any such claim or defense to such
Indemnified Person upon request. Such Indemnified Person may participate in any
such defense at its own expense provided such participation does not interfere
with Hertz’s assertion of such claim or defense. Hertz agrees that no
Indemnified Person will be liable to Hertz for any claim caused directly or
indirectly by the inadequacy of any Vehicle leased by Hertz for any purpose or
any deficiency or defect therein or the use or maintenance thereof or any
repairs, servicing or adjustments thereto or any delay in providing or failure
to provide such repairs, servicing or adjustments or any interruption or loss of
service or use thereof or any loss of business, all of which shall be the risk
and responsibility of Hertz. The rights and indemnities of each Indemnified
Person hereunder are expressly made for the benefit of, and will be enforceable
by, each Indemnified Person notwithstanding the fact that such Indemnified
Person is either no longer a party to (or entitled to receive the benefits of)
this Agreement, or was not a party to (or entitled to receive the benefits of)
this Agreement at its outset. Except as otherwise set forth herein, nothing
herein shall be deemed to require Hertz to indemnify either Lessor for any of
such Lessor’s acts or omissions which constitute gross negligence or willful
misconduct. This general indemnity shall not affect any claims of the type
discussed above which Hertz may have against the Manufacturer.

 

5. Term. This Agreement will commence on the Operating Lease Commencement Date.
The obligations, rights and liabilities of Hertz and each Indemnified Party
hereunder shall continue in full force and effect for as long as HGI or HVF owns
a Vehicle.

 

6. Third Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person other than the parties hereto, the Trustee, and their
respective successors and permitted assigns.

 

7. Entire Agreement. This Agreement and the other agreements specifically
referenced herein constitute the entire agreement among the parties hereto and
supersede any prior understandings, agreements, or representations by or among
the

 

5

--------------------------------------------------------------------------------


 

parties hereto, written or oral, to the extent they related in any way to the
subject matter hereof.

 

8. Assignment. The obligations and liabilities of Hertz and each Indemnified
Party arising under this Agreement are expressly made for the benefit of, and
shall be enforceable by, each Indemnified Party and Hertz and their respective
successors and assigns. Under the Indenture, HVF shall assign its rights under
this Agreement to the Trustee (for the benefit of the holders of the Notes).

 

9. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be deemed an original but all of which together will constitute
one and the same instrument.

 

10. Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

11. Notices. All notices, requests and other communications hereunder shall  be
in writing (including facsimile transmission or similar writing) and shall be
given to such party, addressed to it, at its address or facsimile number set
forth below, or at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the other parties:

 

If to HGI, HVF, HFC, Hertz Vehicles LLC or Hertz:

 

225 Brae Boulevard

Park Ridge, New Jersey 07656

Attention:  Treasury Department

Telephone no. (201) 307-2000

Facsimile no. (201) 307-2746

 

Each such notice, request or other communication shall be effective when
received by the intended recipient. Copies of all notices must be sent by first
class mail promptly after transmission by facsimile.

 

12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

13. Amendments. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the party against which the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

14. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or

 

6

--------------------------------------------------------------------------------


 

enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Indemnification Agreement as of the date first above written.

 

 

 

HERTZ GENERAL INTEREST LLC

 

 

 

 

By:

 

/s/ Robert H. Rillings

 

Name:

Robert H. Rillings

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

By:

 

/s/ Robert H. Rillings

 

Name:

Robert H. Rillings

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

HERTZ VEHICLES LLC

 

 

 

 

By:

 

/s/ Robert H. Rillings

 

Name:

Robert H. Rillings

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

HERTZ FUNDING CORP.

 

 

 

 

By:

 

/s/ Robert H. Rillings

 

Name:

Robert H. Rillings

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

THE HERTZ CORPORATION, in its
individual capacity and in its capacity as
Hertz Nominee,

 

 

 

 

By:

 

/s/ Robert H. Rillings

 

Name:

Robert H. Rillings

 

Title:

Treasurer

 

--------------------------------------------------------------------------------
